 1                                   UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
         United States of America,                          Case No. 2:13-cr-00141-JAD-VCF
 4
                           Plaintiff
 5              v.
                                                            Order Denying Motions as Moot
 6
         Arquarius Robertson,                                       ECF Nos. 208, 209
 7
                          Defendant
 8

 9

10             Defendant Arquarius Robertson pled guilty to and was convicted of Hobbs Act

11 Conspiracy and Use of a Firearm During and in Relation to a Crime of Violence, 1 and he was

12 ordered to pay restitution jointly and severally with his co-defendants in this armored-car

13 robbery case. Robertson has filed pro se motions asking for a payoff number for that restitution. 2

14 But on September 12, 2019, the firearm conviction was reversed and this case was remanded for

15 resentencing. 3 In light of this development, IT IS HEREBY ORDERED that the pending

16 motions [ECF Nos. 208, 209] are DENIED as moot. The court will provide defendant an

17 updated restitution amount at his sentencing hearing.

18             Dated: October 3, 2019

19                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
20

21

22   1
         ECF No. 162 (judgment).
23   2
         ECF Nos. 208, 209.
     3
         ECF No. 219.
